DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Acknowledgement of applicant’s benefit claims to US Provisional Application 62/688,952, filed June 22, 2018 is acknowledged.  June 22, 2018 is the effectively filing date for this application.
Response to Amendment
Applicant’s preliminary amendment of August 13, 2021 is acknowledged by the Examiner, the drawings submitted August 13, 2021 are now compliant per the Notice to File Missing parts of January 13, 2021.  Action on the merits of claims 1-15 follows:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by Sarker, US 2014/0275667.
Sarker teaches an apparatus and method which includes one reactor comprising at least one heater, at least one condenser unit fluid connected to the reactor wherein the condenser units is configured to condense a vapor stream containing one or more chemical components from said reactor  into one or more liquid streams and at least one controller configured to control the heater and temperature of the reactor to cracking temperatures and taught is using a residue produced from a previously heated plastic feedstock wherein the residue comprises a calcium to sodium mass ratio from about 0.001 to 400 measured by inductively coupled plasma (ICP) spectrometry. [Note Figure 5, Note Paragraph [0049], [0051] and [0057]].  Sarker teaches in Figures 6 and 7, the glass fittings or connectors (630), the controller, all of which are operative connection with the reactor, material transport equipment, which includes a controller for controlling the valves, heaters the temperature within the reactor as well as including a systems which include separatory systems and storage is shown and fully described in by Sarker thereby anticipating the method and apparatus as claimed.
Conclusion
At this point in prosecution, there is nothing apparent to the Examiner regarding allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norena Franco et al. teach a method and apparatus for producing hydrocarbons by thermocatalytic decomposition of waste plastic.  Gephart et al. teach a process and apparatus for producing hydrocarbon fuel from waste plastic.  Sarker ‘885 teach methods and systems for converting waste plastic to fuel.  Huang et al. teach method of producing liquid hydrocarbons fuels from solid waste plastic.  Podeszfa et al. teach an apparatus for conducting thermolysis of plastic waste continuously.  Widmer et al. tach a method and device for processing plastic containing waste.  Sarker ‘110 teach a method for converting waste plastic to lower molecular weight hydrocarbons and fuels. Kitamura et al. teach decomposition of waste plastics and organics such as medical wastes by optimizing conditions in a decomposition process and introduce an adsorbent to remove harmful gases. Ramesh teach a method of recycling a recyclable plastic.  Srinakruang teaches a process for producing fuel form plastic waste material using a dolomite catalyst.  Carner teaches a system and method for recycling plastics.  Mitsu et al. teach a process for dry distillation of rubber.  Nishizaki teach a method for treating waste plastic.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771                                                                                                                                       /Nina Bhat/Primary Examiner, Art Unit 1771